256 P.3d 160 (2011)
242 Or. App. 570
STATE of Oregon, Plaintiff-Respondent,
v.
Carvel Gordon DILLARD, Defendant-Appellant.
06CR0615; A140158.
Court of Appeals of Oregon.
Submitted March 30, 2011.
Decided May 4, 2011.
Peter Gartlan, Chief Defender, and David C. Degner, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant. Carvel Gordon Dillard filed the supplemental brief pro se.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Inge D. Wells, Senior Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Convictions of encouraging child sexual abuse in the second degree reversed. State v. Barger, 349 Or. 553, 247 P.3d 309, adh'd to as modified on recons., 350 Or. 233, 253 P.3d 1030 (2011).